Citation Nr: 1035783	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-25 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 through 
June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In August 2008, the Veteran presented testimony at a personal 
hearing conducted at the RO in Detroit, Michigan before a 
Decision Review Officer (DRO).  A transcript of this hearing has 
been associated with the Veteran's claims folder.  The Detroit RO 
currently has original jurisdiction over the Veteran's claim.


FINDINGS OF FACT

1. The Veteran is service-connected for: posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and bilateral hearing loss 
disability, evaluated as noncompensable (zero percent disabling).  
The combined disability rating for the service-connected 
disabilities is 60 percent.

2.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the Veteran's 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation consistent with his 
education and occupational experience.


CONCLUSION OF LAW

The criteria for TDIU have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in August 2006.  This letter informed the Veteran of what 
evidence was required to substantiate his TDIU claim and of his 
and VA's respective duties for obtaining evidence. The letter 
also informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the Court 
required in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision. Because 
VCAA notice in this case was accomplished prior to the initial 
AOJ adjudication that denied the claim, the timing of the notice 
complies with the express requirements of the law as found by the 
Court in Pelegrini.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the 
record contains the Veteran's service treatment records, service 
personnel records, VA and private treatment records, and records 
from the Social Security Administration.  

The Veteran was provided with VA examinations in September 2006. 
 The reports of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted appropriate clinical examinations and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Supporting rationale was 
provided for the September 2006 VA psychiatric examiner's 
opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the July 2010 Informal Hearing Presentation, the Veteran's 
representative argued that the Veteran's symptoms have worsened 
since his September 2006 VA psychiatric examination.  It was 
specifically noted that an April 21, 2008 private psychiatric 
examination revealed that the Veteran had difficulty with memory 
and was unable to manage his own finances.  Moreover, the Board 
notes that the April 2008 private examiner noted the presence of 
audiological hallucinations.  The representative has not argued 
that this April 2008 examination was inadequate.  While the Board 
is aware of the Court's holding in Snuffer v. Gober, 10 Vet. App. 
400 (1997), in this case, the record contains sufficient 
competent evidence on file for VA to make a decision on the 
claim, including with consideration of the April 21, 2008 private 
examination report. 

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has declined to exercise 
his option of a personal hearing with a Veterans Law Judge.  
Accordingly, the Board will proceed to a decision.   

Relevant law and regulations 

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the Veteran resides." Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991). "Marginal employment shall not be 
considered substantially gainful employment." See 38 C.F.R. § 
4.16(a) (2009).

The Court noted the following standard announced by the United 
States Court of Appeals for the Eighth Circuit in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider." See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits. Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the Veteran's actual industrial 
impairment. In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to secure 
and follow a substantially gainful occupation as the result of 
service-connected disability shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by the circumstances. Thus, the criteria include a 
subjective standard. It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation. See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities. See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more. If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more. See 38 C.F.R. § 
4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321.  


Analysis 

As has been discussed in the law and regulations section above, 
TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case, only the 
schedular basis need be considered.

The Veteran has been granted service connection for PTSD at a 50 
percent rating, tinnitus at a 10 percent disability rating, and 
bilateral hearing loss disability at a noncompensable disability 
rating.  His combined disability rating due to service-connected 
disabilities is 60 percent.  In the May 2005 rating decision, the 
RO conceded that the Veteran participated in multiple combat 
operations in Vietnam, that his PTSD stems from credible combat 
stressors, and that the Veteran's tinnitus and hearing loss stem 
from acoustic trauma sustained including in combat activity.  
Since the Veteran's disabilities stem from multiple injuries 
incurred in combat action, the Board will consider them as one 
disability.  See 38 C.F.R. § 4.16(a)(4).  Accordingly, the 
Veteran has satisfied the schedular criteria for TDIU. 

The evidence of record indicates that the Veteran completed two 
years of college and has had additional training as a licensed 
plumber.  See the June 2006, application for TDIU.  He worked as 
a Journeyman pipe fitter from 1980 to 2006 before he voluntarily 
retired due to "no climbing" and "weight" restrictions.  See 
an August 2008 VA Form 21-4192.  During the August 2008 hearing, 
the Veteran testified that his employment required him to climb 
in and out of holes, up and down ladders and in confined spaces.  
He reported that "it just got to be too much" and he decided he 
should retire.  See the hearing transcript, page 4.

In a statement received by VA in September 2006, a lay 
acquaintance, C.O., indicated that he had observed the Veteran to 
have taken a lot of time off from work, and appeared to have no 
longer wanted to go to work.  C.O. reported that the Veteran 
indicated that "he wanted to be free of the stress of his job." 

On VA psychiatric examination in September 2006, mental status 
examination revealed the Veteran was calm and articulate, with an 
appropriate affect.  There were no hallucinations, delusions, 
formal thought disorder, or suicidal plan or intent.  His 
cognition appeared to be intact.  He described an anxious mood.  
The examiner opined that it was as likely as not that the 
Veteran's PTSD prohibited him from fulfilling his former job as a 
pipefitter, but that the Veteran could possibly work part time in 
some other position.

In connection with his claim for benefits from the Social 
Security Administration, the Veteran was provided with a 
psychiatric examination in April 2008.  During this examination, 
the Veteran reported averaging three hours of sleep a night, 
having audio hallucinations and hypervigilance.  The Veteran 
reported that he gets along with people "very well" and that he 
sees friends for daily lunches and retiree meetings.  He also 
indicated that he volunteers at a veterans center where he stops 
by every day and volunteers on Fridays.  He listed his hobbies as 
photography, volunteering and maintaining his house.  He reported 
that, in the summer, he rides a bicycle and is capable of 
driving.  However, the Veteran did indicate that he will 
occasionally forget where he is while driving and have to pull 
into a parking lot.  The Veteran was diagnosed with PTSD and 
provided a GAF score of 60-65 which is indicative of mild to 
moderate symptoms.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994). 

In the April 2008 psychiatric examination report by P.M., Ph.D., 
L.P., it was indicated that the Veteran reported that he did not 
manage his own finances.  Instead, he reported that he has direct 
deposit and a personal banker who reminds him of any IRAs that 
have to roll over.  However, the Veteran indicated that he has 
not seen his personal banker since he retired in 2006.  As a 
result, the examining psychologist stated that the Veteran "is 
not able to manage his finances independently, per his report."  
Based on P.M., Ph.D.'s statement, it is clear that she was basing 
her determination that the Veteran was unable to manage his own 
funds on his own assessment.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Significantly, Dr. P.M. did not comment on whether 
the Veteran's disabilities prevented him from working. 

Following the above-mentioned April 2008 psychiatric report, 
A.K., M.D. conducted a mental residual functional capacity 
assessment, wherein he reviewed the records associated with the 
Veteran's application to the Social Security Administration.  Dr. 
A.K. determined that although the Veteran "has moderate 
limitations relative to maintaining concentration for extended 
periods and to respond appropriately to authority, he remains 
capable of a range of semi-skilled and unskilled tasks."  He was 
provided a GAF score of 55 which is indicative of moderate 
impairment.  Following a physical residual functional capacity 
assessment, Dr. A.K. stated that "this Veteran remains capable 
of semiskilled work." 

In a March 2008 functional report, the Veteran indicated that he 
does his own laundry and works in his yard "within reason."  He 
complained that he is not able to lift objects, bend over, run or 
climb ladders and that his tinnitus keeps him awake at night.  
The Veteran also indicated that he has problems concentrating, 
memory loss, does not handle change well, and becomes 
disoriented.  While the Veteran indicated that he is able to pay 
bills, handle a savings account and count change, he indicated 
that he is not able to balance his checkbook. 

Following a face-to-face interview conducted for the Social 
Security Administration, C.M. indicated that the Veteran was 
having a difficult time hearing out of one ear but was otherwise 
well mannered and pleasant.  In addition, a May 2008 case 
analysis indicated that while the Veteran does have hearing loss 
disability, "he is able to hear normal conversation and 
whispering." 

In a November 2006 statement, R.H.A., D.O. stated that he has 
been treating and counseling the Veteran for more than 25 years 
and that in his opinion, the Veteran "may have difficulty 
handling a stressful job situation due to his prior experiences 
and his PTSD."  

The Board acknowledges that the Veteran's service-connected 
disabilities, particularly his PTSD, significantly limit his 
employability.  The Board believes, however, that the 
symptomatology associated with the service-connected disabilities 
is appropriately compensated via the combined 60 percent rating 
which is currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings. See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability." See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are impaired].

Recognition is given to the fact that the Veteran is in receipt 
of SSA disability benefits. Recognition is also given to the 
finding in the SSA disability decision that the Veteran has mild 
to moderate PTSD symptoms.  However, it is also noted that the 
Veteran's suffers from nonservice-connected degenerative disc 
disease of the lumbosacral spine, which results in his industrial 
impairment.  In an April 2008 private examination, the Veteran 
reported having pain in his lower back for many years which 
radiates to his right lower extremity.  It was noted that this 
pain becomes worse when bending, twisting or walking. His lumbar 
spine flexion was limited to 70 degrees and extension was limited 
to 15 degrees.  

The Board has considered the September 2006 VA examiner's opinion 
that it was at least as likely as not that the Veteran's PTSD 
prohibited him from fulfilling his former job as a pipefitter, 
but that the Veteran could possibly work part time in some other 
position.  However, the Board places little probative weight on 
this opinion for multiple reasons.  First, the Board notes that 
part time employment does not constitute substantial gainful 
employment as contemplated by the applicable regulations.  
Second, the VA examiner's opinion that it was at least as likely 
as not that the Veteran's PTSD prohibited him from fulfilling his 
former job as a pipefitter is not supported by, and directly 
contrasts with, the objective evidence of record.  In this 
regard, as noted above, the Veteran specifically indicated that 
"no climbing" and "weight" restrictions served as the bases 
for his voluntary retirement from employment as a pipefitter.  
Significantly, the Board places great weight on the medical 
opinions of Dr. A.K., as discussed above.  In view of the 
foregoing, the Board finds that the competent and probative 
clinical evidence of record fails to establish that it is at 
least as likely as not that the service-connected disabilities, 
while having significant impact on the Veteran's employability, 
preclude employability consistent with the Veteran's education 
and occupational experience.  Therefore, based on the above 
analysis, the Board concludes that the Veteran's claim for TDIU 
must be denied.

As noted above, referral to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2009) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 38 
C.F.R. § 4.16(a). See 38 C.F.R. § 4.16(b) (2009).

The provisions of 38 C.F.R. § 4.16 (b) do not have to be 
addressed by the Board in the instant case. This is because 38 
C.F.R. § 4.16 (a) is applicable to the Veteran's service-
connected disabilities for consideration of TDIU. See Stevenson 
v. West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 
(1994) citing McNamara v. Brown, 14 Vet. App. 317 (1994) 
["section 4.16(b) of title 38, Code of Federal Regulations, 
provides a discretionary authority for a TDIU rating in cases 
where § 4.16(a) does not apply." (Emphasis added)]. Therefore, 
the matter of the Veteran's entitlement to TDIU does not warrant 
referral to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
4.16(b).

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for TDIU. The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to TDIU is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


